DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-11, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (GB 2389415).
Moore discloses a conveyance system (figure 1) and method comprising: a transmitter (6, 16) configured to generate a signal; a receiver (7, 17) configured to receive the signal; the transmitter and receiver located so that the signal passes through a passenger area of the conveyance system (figures 1 and 2); a controller configured to receive a signal strength of the signal received at the receiver (page 9, lines 6-12); the controller configured to determine a loading factor in the passenger area in response to the signal received at the receiver (page 9, lines 14-19).
Moore discloses the conveyance system and method, wherein the controller is configured to determine the loading factor in the passenger area in response to the signal strength of the signal received at the receiver (7, 17).
Moore discloses the conveyance system and method, wherein the controller stores a correlation of a loading factor in the passenger area to the signal strength of the signal received at the receiver (claim 1 – wherein the density level equates to the signal strength).
Moore discloses the conveyance system and method, wherein the loading factor corresponds to one or more of passengers, cargo, luggage and pets in the passenger area (page 9, line 6 – page 10, line 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (GB 2389415 A) in view of Mattson et al. (WO 2014/000792).
Moore is discussed above.  Moore does not disclose signal loss.  
However, Mattson et al. disclose a conveyance system and method, comprising a sensor (20) that senses the load of a conveyor wherein the signal passes through a passenger area of the conveyance system (figures 1 and 2); a controller configured to receive a signal strength of the signal received at the receiver (abstract; and page 11, lines 12-13; and page 12, lines 1-9); the controller configured to determine a loading factor in the passenger area in response to the signal received at the receiver (page 11, lines 12-26);  wherein the controller is configured to determine the loading factor in the passenger area in response to signal loss of the signal from the transmitter to the receiver (page 2, line 10 – page 3, line 4 – wherein no load/passengers would equate to signal loss or a reset to zero).
Mattson et al. disclose the conveyance system and method, wherein the controller stores a correlation of a loading factor in the passenger area to signal loss of the signal from the transmitter to the receiver (page 11, lines 10-27).
Mattson et al. disclose the conveyance system and method, wherein the passenger area comprises a moving portion of the conveyance system (page 11, lines 10-17).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the teachings of Mattson et al. with Moore, because the teachings provide additional information as to the status of the conveyor, wherein a determination is made based on a loss signal or empty conveyor.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MTF
5/19/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837